Exhibit 10.35
 
GUARANTY BY COMPANY
 
This Guaranty, dated as of April 6, 2007, is made by Pacific CMA International,
LLC, a Colorado limited liability company (the “Guarantor”), for the benefit of
Well Fargo Bank, National Association (with its participants, successors and
assigns, the “Lender”), acting through its Wells Fargo Business Credit operating
division.
 
The Lender and Airgate International Corporation, a New York corporation,
Airgate International Corporation (Chicago), an Illinois corporation, and
Paradigm International, Inc., a Florida corporation (collectively and
individually referred to as the “Borrowers”), are parties to a Credit and
Security Agreement of even date herewith (as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”) pursuant to
which the Lender may make advances and extend other financial accommodations to
the Borrowers.
 
As a condition to extending such credit to the Borrowers, the Lender has
required the execution and delivery of this Guaranty.
 
ACCORDINGLY, the Guarantor, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:
 
1. Definitions. All terms defined in the Credit Agreement that are not otherwise
defined herein shall have the meanings given them in the Credit Agreement.
 
2. Indebtedness Guaranteed. The Guarantor hereby absolutely and unconditionally
guarantees to the Lender the full and prompt payment when due, whether at
maturity or earlier by reason of acceleration or otherwise, of the Indebtedness.
 
3. Guarantor’s Representations and Warranties. The Guarantor represents and
warrants to the Lender that (i) the Guarantor is a limited liability company,
duly formed and existing in good standing and has full power and authority to
make and deliver this Guaranty; (ii) the execution, delivery and performance of
this Guaranty by the Guarantor have been duly authorized by all necessary action
of its sole member and does not and will not violate the provisions of, or
constitute a default under, any presently applicable law or its Constituent
Documents or any agreement presently binding on it; (iii) this Guaranty has been
duly executed and delivered by the authorized manager of the Guarantor and
constitutes its lawful, binding and legally enforceable obligation; and (iv) the
authorization, execution, delivery and performance of this Guaranty do not
require notification to, registration with, or consent or approval by, any
federal, state or local regulatory body or administrative agency. The Guarantor
represents and warrants to the Lender that the Guarantor has a direct and
substantial economic interest in the Borrowers and expects to derive substantial
benefits therefrom and from any loans, credit transactions, financial
accommodations, discounts, purchases of property and other transactions and
events resulting in the creation of the Indebtedness guarantied hereby, and that
this Guaranty is given for a company purpose. The Guarantor agrees to rely
exclusively on the right to revoke this Guaranty prospectively as to future
transactions, in accordance with paragraph 4, if at any time, in the opinion of
the manager, the benefits then being received by the Guarantor in connection
with this Guaranty are not sufficient to warrant the continuance of this
Guaranty as to the future Indebtedness of the Borrowers. Accordingly, so long as
this Guaranty is not revoked prospectively in accordance with paragraph 4, the
Lender may rely conclusively on a continuing warranty, hereby made, that the
Guarantor continues to be benefited by this Guaranty and the Lender shall have
no duty to inquire into or confirm the receipt of any such benefits, and this
Guaranty shall be effective and enforceable by the Lender without regard to the
receipt, nature or value of any such benefits.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Unconditional Nature. No act or thing need occur to establish the Guarantor’s
liability hereunder, and no act or thing, except full payment and discharge of
all of the Indebtedness, shall in any way exonerate the Guarantor hereunder or
modify, reduce, limit or release the Guarantor’s liability hereunder. This is an
absolute, unconditional and continuing guaranty of payment of the Indebtedness
and shall continue to be in force and be binding upon the Guarantor, whether or
not all of the Indebtedness is paid in full, until this Guaranty is revoked
prospectively as to future transactions, by written notice actually received by
the Lender, and such revocation shall not be effective as to the amount of
Indebtedness existing or committed for at the time of actual receipt of such
notice by the Lender, or as to any renewals, extensions, refinancings or
refundings thereof.
 
5. Dissolution or Insolvency of Guarantor. The dissolution or adjudication of
bankruptcy of the Guarantor shall not revoke this Guaranty, except upon actual
receipt of written notice thereof by the Lender and only prospectively, as to
future transactions, as herein set forth. If the Guarantor shall be dissolved or
shall be or become insolvent (however defined), then the Lender shall have the
right to declare immediately due and payable, and the Guarantor will forthwith
pay to the Lender, the full amount of all of the Indebtedness whether due and
payable or unmatured. If the Guarantor voluntarily commences or there is
commenced involuntarily against the Guarantor a case under the United States
Bankruptcy Code, the full amount of all Indebtedness, whether due and payable or
unmatured, shall be immediately due and payable without demand or notice
thereof.
 
6. Subrogation. The Guarantor will not exercise or enforce any right of
contribution, reimbursement, recourse or subrogation available to the Guarantor
as to any of the Indebtedness, or against any person liable therefor, or as to
any collateral security therefor, unless and until all of the Indebtedness shall
have been fully paid and discharged.
 
7. Enforcement Expenses. The Guarantor will pay or reimburse the Lender for all
costs, expenses and attorneys’ fees paid or incurred by the Lender in
endeavoring to collect and enforce the Indebtedness and in enforcing this
Guaranty.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8. Lender’s Rights. The Lender shall not be obligated by reason of its
acceptance of this Guaranty to engage in any transactions with or for the
Borrowers. Whether or not any existing relationship between the Guarantor and
the Borrowers has been changed or ended and whether or not this Guaranty has
been revoked, the Lender may enter into transactions resulting in the creation
or continuance of the Indebtedness and may otherwise agree, consent to or suffer
the creation or continuance of any of the Indebtedness, without any consent or
approval by the Guarantor and without any prior or subsequent notice to the
Guarantor. The Guarantor’s liability shall not be affected or impaired by any of
the following acts or things (which the Lender is expressly authorized to do,
omit or suffer from time to time, both before and after revocation of this
Guaranty, without consent or approval by or notice to the Guarantor): (i) any
acceptance of collateral security, guarantors, accommodation parties or sureties
for any or all of the Indebtedness; (ii) one or more extensions or renewals of
the Indebtedness (whether or not for longer than the original period) or any
modification of the interest rates, maturities, if any, or other contractual
terms applicable to any of the Indebtedness or any amendment or modification of
any of the terms or provisions of any loan agreement or other agreement under
which the Indebtedness or any part thereof arose; (iii) any waiver or indulgence
granted to the Borrowers, any delay or lack of diligence in the enforcement of
the Indebtedness or any failure to institute proceedings, file a claim, give any
required notices or otherwise protect any of the Indebtedness; (iv) any full or
partial release of, compromise or settlement with, or agreement not to sue, the
Borrowers or any guarantor or other person liable in respect of any of the
Indebtedness; (v) any release, surrender, cancellation or other discharge of any
evidence of the Indebtedness or the acceptance of any instrument in renewal or
substitution therefor; (vi) any failure to obtain collateral security (including
rights of setoff) for the Indebtedness, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
preserve, protect, insure, care for, exercise or enforce any collateral
security; or any modification, alteration, substitution, exchange, surrender,
cancellation, termination, release or other change, impairment, limitation, loss
or discharge of any collateral security; (vii) any collection, sale, lease or
disposition of, or any other foreclosure or enforcement of or realization on,
any collateral security; (viii) any assignment, pledge or other transfer of any
of the Indebtedness or any evidence thereof; (ix) any manner, order or method of
application of any payments or credits upon the Indebtedness; and (x) any
election by the Lender under Section 1111(b) of the United States Bankruptcy
Code. The Guarantor waives any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor.
 
9. Waivers by Guarantor. The Guarantor waives any and all defenses, claims,
setoffs and discharges of the Borrowers, or any other obligor, pertaining to the
Indebtedness, except the defense of discharge by payment in full. Without
limiting the generality of the foregoing, the Guarantor will not assert, plead
or enforce against the Lender any defense of waiver, release, discharge or
disallowance in bankruptcy, statute of limitations, res judicata, statute of
frauds, anti-deficiency statute, fraud, incapacity, minority, usury, illegality
or unenforceability which may be available to the Borrowers or any other person
liable in respect of any of the Indebtedness, or any setoff available against
the Lender to the Borrowers or any other such person, whether or not on account
of a related transaction. The Guarantor expressly agrees that the Guarantor
shall be and remain liable for any deficiency remaining after foreclosure of any
mortgage or security interest securing the Indebtedness, whether or not the
liability of the Borrowers or any other obligor for such deficiency is
discharged pursuant to statute or judicial decision. The liability of the
Guarantor shall not be affected or impaired by any voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
of the assets, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar event or
proceeding affecting, the Borrowers or any of its assets. The Guarantor will not
assert, plead or enforce against the Lender any claim, defense or setoff
available to the Guarantor against the Borrowers. The Guarantor waives
presentment, demand for payment, notice of dishonor or nonpayment and protest of
any instrument evidencing the Indebtedness. The Lender shall not be required
first to resort for payment of the Indebtedness to the Borrowers or other
persons, or their properties, or first to enforce, realize upon or exhaust any
collateral security for the Indebtedness, before enforcing this Guaranty.
 
 
-3-

--------------------------------------------------------------------------------

 
 
10. If Payments Set Aside, etc. If any payment applied by the Lender to the
Indebtedness is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Borrowers or any other obligor), the
Indebtedness to which such payment was applied shall for the purpose of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Indebtedness as
fully as if such application had never been made.
 
11. Additional Obligation of Guarantor. The Guarantor’s liability under this
Guaranty is in addition to and shall be cumulative with all other liabilities of
the Guarantor to the Lender as guarantor, surety, endorser, accommodation
co-obligor or otherwise of any of the Indebtedness or obligation of the
Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
 
12. Financial Information. The Guarantor will deliver to the Lender all
financial information concerning the Guarantor required to be delivered under
the Credit Agreement.
 
13. No Duties Owed by Lender. The Guarantor acknowledges and agrees that the
Lender (i) has not made any representations or warranties with respect to,
(ii) does not assume any responsibility to the Guarantor for, and (iii) has no
duty to provide information to the Guarantor regarding, the enforceability of
any of the Indebtedness or the financial condition of the Borrowers or any
guarantor. The Guarantor has independently determined the creditworthiness of
the Borrowers and the enforceability of the Indebtedness and until the
Indebtedness is paid in full will independently and without reliance on the
Lender continue to make such determinations.
 
 
-4-

--------------------------------------------------------------------------------

 
 
14. Miscellaneous. This Guaranty shall be effective upon delivery to the Lender,
without further act, condition or acceptance by the Lender, shall be binding
upon the Guarantor and the successors and assigns of the Guarantor and shall
inure to the benefit of the Lender and its participants, successors and assigns.
Any invalidity or unenforceability of any provision or application of this
Guaranty shall not affect other lawful provisions and application thereof, and
to this end the provisions of this Guaranty are declared to be severable. This
Guaranty may not be waived, modified, amended, terminated, released or otherwise
changed except by a writing signed by the Guarantor and the Lender. This
Guaranty shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of New York. The Guarantor hereby
(i) consents to the personal jurisdiction of the state and federal courts
located in the State of New York in connection with any controversy related to
this Guaranty; (ii) waives any argument that venue in any such forum is not
convenient, (iii) agrees that any litigation initiated by the Lender or the
Guarantor in connection with this Guaranty may be venued in either the state or
federal courts located in New York County, New York; and (iv) agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
15. Waiver of Jury Trial. THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON
OR PERTAINING TO THIS GUARANTY.

 
[REMINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
-5-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor as of
the date set forth above.

        Pacific CMA International, LLC  
   
   
    By:   /s/ Alfred Lam    

--------------------------------------------------------------------------------

Alfred Lam, its Manager    
 Address:     
153-04 Rockaway Boulevard
Jamaica, New York
   

HONG KONG       )
SAR            )

 
The foregoing instrument was acknowledged before me this 10th day of April,
2007, by Alfred Lam, the manager of Pacific CMA International, LLC, a Colorado
limited liability company, on behalf of the company.

              /s/ Cheung Wai Francis   

--------------------------------------------------------------------------------

Notary Public
Cheung Wai Francis
Notary Public, Hong Kong SAR
Messrs. Liu, Chan and Lam
Solicitors and Notaries
   

 
 
-6-

--------------------------------------------------------------------------------

 
 